Citation Nr: 0503787	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Although not currently on appeal, it is noted that in July 
2004, the RO denied service connection for left ear hearing 
loss.  Prior to this issuance, the veteran was afforded a VA 
examination in April 2004, in which the examiner attributed 
the veteran's left ear hearing loss to military service.  The 
examiner stated that the veteran's left ear hearing loss was 
"least likely as not due to military service."  It is 
unclear as to why service connection was denied; however, 
this issue is not currently before the Board.  The Board 
notes, however, that the current issue of entitlement to a 
rating in excess of 10 percent for right ear hearing loss may 
be determined by the Board, as the veteran is currently in 
receipt of special consideration for loss of paired organs 
pursuant to 38 U.S.C.A. § 1160(a)(3).  Compensation under 
38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 U.S.C.A. 
§ 1160(a)(3) takes into consideration  any hearing loss of 
both ears in assigning a disability rating.

The Board notes receipt of mail in December 2004 referencing 
the left elbow, shoulder, diabetes, and prostate cancer.  
This is referred to the RO for consideration.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has Level XI hearing in the right ear, and 
Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 1160, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
in November 2000 a rating decision was issued denying a 
disability rating in excess of 10 percent for right ear 
hearing loss; a substantive appeal was filed.  Only after the 
respective rating action was promulgated did the AOJ, in 
August 2001 issue a VCAA letter informing the veteran of the 
enactment of the VCAA, and notifying the veteran of what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Another VCAA letter 
was issued in January 2002.  A third VCAA letter was issued 
in March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in August 2001 and January 
2002 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
initial transfer and certification of the veteran's case to 
the Board.  In February 2004, the matter was Remanded to the 
AOJ, and another VCAA letter was issued in March 2004.  The 
veteran was afforded a hearing in October 2003 and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, private treatment records, and records from the VAMC 
(VA Medical Center) in Columbia, South Carolina.  In December 
2004, subsequent to certification of the veteran's case to 
the Board, the veteran submitted correspondence with attached 
medical records.  The majority of the records referred to the 
shoulder, elbow, diabetes, and prostate cancer, issues not 
currently in appellate status.  The veteran submitted 
evidence regarding right ear hearing loss; however, such 
evidence was duplicative of evidence already in the claims 
folder, consequently a Remand is not required.  See 38 C.F.R. 
§§ 3.19, 3.31 (2004).  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2004).  

Additionally, the evidence of record contains VA examinations 
performed in January 2002 and April 2004.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Procedural History

Service connection for right ear hearing loss was established 
in a December 1972 rating decision.  A 10 percent disability 
rating was assigned effective August 1972.  In October 2000, 
the veteran filed a claim for an increased disability rating.  
A November 2000 rating decision continued the 10 percent 
disability rating under the hearing impairment regulations, 
specifically 38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
veteran filed a timely substantive appeal.  At the October 
2003 travel Board hearing, the veteran presented a claim of 
service connection for left ear hearing loss, and 
subsequently filed a written claim for this benefit.  As 
noted, in July 2004, service connection for left ear hearing 
loss was denied.  Subsequently, an October 2004 rating 
decision granted compensation for bilateral hearing loss 
pursuant to 38 U.S.C.A. § 1160 with an evaluation of 10 
percent effective December 2002.  Compensation may be paid 
under this provision where a veteran has suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability and deafness in the 
other ear as the result of nonservice-connected disability 
not the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1160(a)(3) (West 2003).  Nevertheless, the 
Board notes that the assignment of a rating for disability 
purposes is still analyzed under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

II.  Factual Background

In August 2000, the veteran underwent an audiological 
evaluation.  The audiometric test showed sensorineural 
hearing loss in the right ear and pure tone thresholds were 
not performed.  Left ear pure tone thresholds were 20, 20, 
25, 35, 35, 20, 20, and 35 decibels at 500, 1000, 1500, 2000, 
3000, 4000, 6000, and 8000 hertz, respectively.  Speech 
recognition scores were not tested for the right ear.  The 
speech recognition score for the left ear was 94 percent.  
The examiner noted that there was no significant change from 
the last examination performed in June 2000.

In January 2002, the veteran was afforded a VA examination.  
The veteran reported that the hearing in his right ear was 
completely gone, and complained of difficulty in all 
situations without a hearing aid.  He reported working as a 
security guard at the Greenville VA outpatient center.  
Audiometric testing was performed on the right ear and there 
were no responses at the limits of the audiometer.  
Audiometric testing for the left ear (presumably measured at 
500, 1000, 2000, 3000, and 4000 Hertz respectively) was 35, 
30, 55, 55, and 45 decibels for a pure tone threshold average 
of 46.  Speech recognition scores for the right ear were 0 
percent, and 92 percent for the left ear at 65 decibels.  
When increased to 85 decibels the right ear was still 0 
percent and the left ear was 100 percent.  The examiner noted 
that pure tone audiometric test results revealed no responses 
at the limits of the audiometer for the right ear, and a mild 
to moderate sensorineural hearing loss for the left ear.  
Speech reception thresholds were in fair agreement with pure 
tone findings.  Word recognition scores for the left ear were 
excellent, and there were no responses for the right ear.

In October 2003, the veteran appeared at a travel Board 
hearing.  The veteran testified that he had difficulty 
hearing in a room with people and when driving in traffic.  
He stated that he wore a hearing aid in each ear but it 
picked up too many sounds so he only wore a hearing aid in 
his left ear with a dual channel for the telephone and for 
speech.

In April 2004, the veteran was afforded another VA 
examination.  The examiner noted that the medical record and 
claims file were reviewed extensively, and an accumulative 
audiogram was made so that it could be compared with previous 
test dates.  The previous test dates noted for comparison 
included from October 1966 to October 1972, and from August 
2000 to January 2002 to December 2002.

The veteran reported decreased hearing in his left ear, and 
the right ear was known to have essentially no hearing.  The 
audiometric test showed right ear pure-tone thresholds of 95 
decibels at 500 hertz and 105 decibels at 1000 hertz.  At 
2000, 3000, and 4000 hertz, there was no response at 105 
decibels.  The average pure tone threshold was greater than 
105 decibels.  Left ear pure tone thresholds were 25, 30, 45, 
45, and 35 decibels at the same tested frequencies, 
respectively.  The average pure tone threshold was 39 
decibels.  Speech recognition scores were not tested for the 
right ear; however, previous testing reflected 0 percent at 
85 decibels.  The speech recognition score for the left ear 
was 96 percent at 60 decibels.  The examiner opined that 
pure-tone audiometric testing revealed a profound 
sensorineural hearing loss in the right ear.  Left ear 
testing indicated a mild sensorineural hearing loss.  Speech 
reception thresholds were in agreement with pure-tone 
findings.  Word recognition scores were extremely poor for 
the right ear and good for the left ear at normal 
conversational levels.

III.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed.  
One is where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 
55 decibels or greater.  The second is where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86 (2004).

IV.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that a rating in excess of 10 percent 
for right ear hearing loss is not warranted.  

The January 2002 audiometric evaluation shows that the 
veteran had no responses at the limits of the audiometer, and 
speech recognition scores were 0.  He had an average pure 
tone threshold of 46 decibels in the left ear with speech 
discrimination of 92 percent at 65 decibels, and 100 percent 
at 85 decibels.  At the April 2004 VA examination, an 
audiometric test of the right ear showed 105 decibels at 1000 
hertz, and speech recognition scores were not tested.  For 
the left ear, there was an average pure tone threshold of 39 
decibels with a 96 percent speech recognition score.

The only possible interpretation of these examinations under 
the regulations is that the veteran's hearing loss is at 
level XI in the right ear, and level I in the left ear.  
Therefore, a rating in excess of 10 percent is not warranted 
under 38 C.F.R. § 6100.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss, and the fact that he wear a hearing aid.  Although the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for right ear hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a disability rating of 10 
percent.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right ear hearing loss has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the 
January 2002 VA examination, the veteran stated that he was 
employed as a security guard at the Greenville VA outpatient 
center.  The Board acknowledges the veteran's complaints of 
an inability to hear while in a room with people or while 
driving; however, there is no evidence that any such problems 
interfere with his earning capacity.  Additionally, there is 
no evidence of record showing that the veteran has been 
frequently hospitalized due to hearing loss.  Accordingly, 
the Board finds that 38 C.F.R. § 3.321 is inapplicable.

Based on current findings and a review of the evidence of 
record, it is the conclusion of the Board that his right ear 
hearing loss does not rise to the level required for the 
assignment of a disability rating in excess of 10 percent.


ORDER

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


